Citation Nr: 1704171	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-15 32170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of service connection for a bilateral foot disability, to include pes planus.

2. Entitlement to service connection for a bilateral foot disability, to include pes planus.

3. Entitlement to a disability rating in excess of 20 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1960 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and following the Board's reopening of the claim as discussed below, the Board recharacterizes the Veteran's claim for service connection for residuals, bilateral foot injury, claimed as hurt both feet (previously claimed as flat feet), to a claim for service connection for a bilateral foot disability, to include pes planus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral foot disability and entitlement to a disability rating in excess of 20 percent for bilateral sensorineural hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed March 2009 rating decision declined to reopen the Veteran's claim for service connection for residuals, bilateral foot injury, claimed as hurt both feet (previously claimed as flat feet) on a finding that new and material evidence had not been submitted. 

2. The evidence received since the March 2009 rating decision was not previously submitted, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for residuals, bilateral foot injury, claimed as hurt both feet (previously claimed as flat feet).
 

CONCLUSIONS OF LAW

1. The March 2009 rating decision denying entitlement to service connection for residuals, bilateral foot injury, claimed as hurt both feet (previously claimed as flat feet), is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. New and material evidence has been received, and the claim for entitlement to service connection for residuals, bilateral foot injury, claimed as hurt both feet (previously claimed as flat feet) is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, an unappealed RO denial is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108. If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

The RO denied the Veteran's original claim for service connection for pes planus (a.k.a. flat feet) in a February 1991 rating decision.  The RO found that pes planus was noted on the Veteran's entrance exam as a pre-existing condition, and that there was no evidence of aggravation during the Veteran's period of active duty.  As the Veteran did not initiate a timely appeal of the RO's February 1991 decision, it became final.

The RO declined to reopen the claim in subsequent February 2003 and January 2004 rating decisions, finding that new and material evidence had not been submitted.  These decisions were unappealed and became final.

In August 2008, the Veteran requested that his service connection claim for pes planus be reopened.  In its March 2009 rating decision, the RO recharacterized the claim as entitlement to service connection for residuals, bilateral foot injury, claimed as hurt feet (previously claimed as flat feet) and then declined to reopen the claim, finding that new and material evidence had not been submitted.  The RO referenced its February 1991 decision denying the claim, which was based on the grounds that there was no evidence of in-service aggravation of this condition.  As the Veteran did not initiate a timely appeal of the RO's March 2009 decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.

At the time of the last final rating decision in March 2009, the relevant evidence of record included the Veteran's service treatment records, VA treatment records dated through January 2009, and lay statements.  Additional relevant evidence presented since March 2009 includes VA treated records dated through May 2014, VA examination reports dated December 2012 and April 2014, treatment records from Ankle and Foot Specialists dated through April 2013, treatment records from Kentucky Foot Professionals dated through September 2009, and lay statements from the Veteran, family members, and friends.  The Board concludes that the additional evidence presented is new and material because it was not of record at the time of VA's final rating decision in March 2009, and it raises a reasonable possibility of substantiating the Veteran's claim.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for residuals, bilateral foot injury.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

The application to reopen a claim for service connection for residuals, bilateral foot injury, claimed as hurt both feet (previously claimed as flat feet), now characterized as service connection for a bilateral foot disability, is granted.


REMAND

Before a decision can be reached on the Veteran's claims for service connection for a bilateral foot disability, to include pes planus, and a disability rating in excess of 20 percent for bilateral sensorineural hearing loss, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Bilateral Foot Disability

The Veteran essentially contends that he has knots on his feet that have caused him problems for years and that these knots were caused during a full combat exercise in basic training.  According to the Veteran, "we were jumping and diving in the dirt and that's when I jumped on something causing me to fall.  That's how I got the knots on my feet." See July 2015 VA Form 9 Appeal.  The Veteran was afforded a VA examination in April 2014, and the examiner concluded, "The claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  However, the Board finds that this examination report is inadequate as the examiner failed to fully take into account the Veteran's lay statements about his symptoms and injuries and post-service treatment records, which include foot-related diagnoses other than pes planus.  See January 2012 podiatry report (Veteran assessed as having paresthesias bilateral feet, calcaneal valgus bilateral, hallux rigidus right foot, and degenerative joint disease bilateral met cuneiform joints); April 2013 Ankle and Foot Specialist report (Veteran diagnosed with plantar fasciitis, degenerative joint disease met cuneiform; VA Medical Center Lexington, KY treatment records (Veteran received treatment for diabetic neuropathy bilateral feet).

In light of the above-noted history, the Board finds that a new VA examination is needed prior to adjudicating the Veteran's claim for service connection for a bilateral foot disability.

Sensorineural Hearing Loss

The Veteran also contends that his hearing has gotten worse since his last VA hearing loss examination in August 2012.  See December 2015 VA Form 646 Statement of Accredited Representative.

The Veteran's last VA hearing loss examination of record occurred in August 2012.  VA has a duty to assist veterans in developing their claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326.  At the same time, the duty to assist does not require that a claim be remanded for a new VA examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  However, given that nearly five years have passed since the last VA examination, and in light of the Veteran's complaints that his hearing has gotten worse since then, the Board finds that a new exam is warranted.  Thus, the RO should afford the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, obtain all outstanding VA treatment records since January 2009.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified per 38 C.F.R. § 3.159(e).

2. After completion of the development in Step 1, the Veteran should be afforded a VA examination, with an appropriate examiner, in order to obtain a medical opinion as to the nature and etiology of his bilateral foot disability.  The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

a) Based on a review of the Veteran's claims file, and after a thorough examination, the examiner should indicate the following:

i) Whether the Veteran's pes planus, which was noted on entrance into service, clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disorder during active duty.

ii) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any other foot disabilities identified, if found, (i.e. paresthesias, calcaneal valgus, hallux rigidus, degenerative joint disease, plantar fasciitis, etc....) is etiologically related service.

b) A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought. 

Attention is invited to the Veteran's contention that he developed painful knots on his feet following combat exercises in basic training. See July 2015 VA Form 9 Appeal. 

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression. If the pes planus is found to have been aggravated in service, the examiner should identify the percentage of disability that is attributable to the aggravation. See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

"Clear and unmistakable" evidence means with a much higher degree of certainty than "as likely as not" or "very likely."

3. After completion of the development in Step 1, schedule the Veteran for an audiological examination to determine the current severity of his bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner's report must indicate that such review occurred.

4. After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If any of the benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter(s) should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


